Running, J.
By the Court. delivering the opinion.
We do not know of anything, in any law, that makes the county liable to pay for the food and lodging furnished to a jury.
It is not contended, that there is anything having this effect, in the common law. •
But it is said, that there is something having the effect, in the Act of 1831, to amend the oath of bailiffs. But surely that cannot be true, rather the reverse of it must be true. The second section of the Act is in these words : “whenever it shall so happen, that the jury is confined in the investigation of any case, for a length of time, which exposes them to hunger or cold, the Court may, on application from said jury, direct them to be furnished, at their own expense, with such nourishments as in his own judgment may seem just and proper, and permit them to have provisions or fire, or either, if circumstances should, in the judgment of the Court, require it.” Cobb Big., 554.
Here the idea that the “nourishments” are tobe furnished at the expense of the county, is excluded.
The oath prescribed, is as follows: “You shall take this jury, and all others committed to your charge, during the present term, to the jury-room or some other private and convenient place, where you shall keep them without meat, drink or fire, candle-light and water only excepted, (unless otherwise directed by the Court,”) &c.
In this, there is nothing in the least, inconsistent with the second section, nothing that favors the idea, that the jury, in any case, is to be fed and lodged at the expense of the county. It was not insisted that there is any other statute bearing upon the subject.
It was said, however^ that some liability of this kind, in the public, is necessary to the administration of justice. But there was a time, when nobody thought that such a liability *84exists ; a time, when there was no practice or example of laying the expense of feeding and lodging a jury on the public. Yet, during that time, justice was administered. Even up to the present time, it continues true, I believe, of other States of this Union, and also, true of England, that this expense is not laid on the public.
We think, then, that the county of Richmond, was not liable to pay Mr. Dwelle, his account for food and lodging furnished by him to the jury, and consequently that the decision excepted to was wrong.
We do not mean to intimate, that the Court below did not have the power to allow the jury Jo refresh themselves at their own expense.
Judgment reversed.